        Case 5:20-cv-00916-PRW Document 26 Filed 08/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ALLEN SMITH,                                     )
                                                 )
              Plaintiff,                         )
                                                 )
vs.                                              )         Case No. CIV-20-00916-PRW
                                                 )
KILOLO KIJAKAZI, Acting Commissioner             )
of the Social Security Administration,           )
                                                 )
              Defendant.                         )

                                         ORDER

       This matter is before the Court on United States Magistrate Judge Shon T. Erwin’s

Report and Recommendation entered on July 23, 2021. The Court’s files reflect that no

party has objected to the Report and Recommendation within the time limits prescribed.

Therefore, the Court adopts the Report and Recommendation in its entirety. 1

       Accordingly, the Court ADOPTS Magistrate Judge Erwin’s Report and

Recommendation (Dkt. 25) and AFFIRMS the Commissioner’s decision denying

disability benefits. A judgment shall enter accordingly.

       IT IS SO ORDERED this 11th day of August 2021.




1
  The Court has also reviewed Magistrate Judge Erwin’s Report and Recommendation
(Dkt. 25) de novo and agrees with the reasoning and conclusions therein.

                                             1
